DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 recites the limitation "said retaining layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 29 depends from claim 26 which does not positively recite a retaining layer, such is recited in claim 28, therefore there is no antecedent basis for this term since it is not found in claim 26 from which claim 29 depends.  It would appear this could be corrected by making claim 29 depend from claim 28, and for speedy prosecution the examiner will treat it in this manner, as if claim 29 depended from claim 28 and not 26.  
Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 26, there is subject matter provided in parenthesis which is not clear since it is not known whether such is intended to be an actual limitation of the claim or not, and therefore the 
With regards to claim 27, it recites “and/or” which means that only one or the other selection need be considered between, “openings for free gas flow” and “a minimum permeability…. carbon dioxide”; however, then the claim recites the escape route comprises openings for free gas flow which is contradictory to if one selected “a minimum permeability…carbon dioxide” since that option does not include openings thereby creating confusion as to how if only this second option were selected it could meet the rest of the claim language thereby rendering the claim indefinite where the scope of the claim cannot be determined.   Such may also be considered as a range within a range as well since there are two options given that can be selected via the and/or language, and then essentially suggests when only one is selected it must include openings which is the narrower limitation. 
In claim 32, the recitation of “end fitting” in parenthesis is also considered indefinite where as set forth above it is not clear whether limitations provided in parenthesis are in fact actual claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 31-35,  and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassow (2013/0340877).
The reference to Kassow discloses the recited unbonded flexible pipe (title) having a length and bore (pipes have lengths and bores) and comprising an internal pressure sheath (1,2; 11,12; 21,22; 31,32; 41,42; see figs 1-5), at least one metallic armouring layer (3, 13, 23, 33, 43) surrounding the internal pressure sheath (see at least figs 1-5; [0147]) and at least one additional layer (48 at least in fig 5) surrounding the metallic armouring layer, wherein the metallic armouring layer comprises helically wound armouring elements [0162] which are at least partly covered by a viscous fluid ([0010, 0014] discusses an annulus extending lengthwise in the pipe includes the armoring layers; [0088] discusses a primary passage; [0099] discusses providing an oil which is known to be a viscous fluid in the art that is provided with an anticorrosion inhibitor which is considered an additive to the oil), and wherein the at .

Claim 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassow in view of Kalman (2015/0152983).  The reference to Kassow discloses the recited structure above, including an anti-friction layer, but does not discuss the layers make up in more detail, including forming such of a woven fiber reinforced plastic tape.   The reference to Kalman discloses an offshore type flexible pipe [0002] which can include an inner layer 102 provided with armor type layers 106,108 which can also be provided with anti-extrusion layers, anti-wear layers, thermal insulation layers, and lubricating layers .
Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassow in view of Pasquier (2019/0123504) as evidenced by the teachings of Glejbol ( 2016/0178106).  The reference to Kassow fails to disclose specifically what corrosion inhibitor is provided in the viscous fluid.  The reference to Pasquier discloses that it is old and well known in the art armored flexible pipes used for hydrocarbon materials in marine environments are known [0001-0004], and to help neutralize acid compounds that additives can be provided such as metal oxides [0018; 0060] including many set forth in applicants claims, and can also include metal carbonates and chlorides including hydrated forms [0019; .
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassow in view of Graham (2011/0195208).  The reference to Kassow teaches the structure above with the exception of forming the viscous fluid as a grease instead of an oil.  The reference to Graham (see the PCT if additional discussion is needed) teaches the pipe used for subsea uses [0002] and providing a grease or oil or fluid to increase acid resistance and corrosion resistance [0015] thereby teaching the applied corrosion resistant fluid can be in oil form or grease and teaching they are equivalent.  It would have been obvious to one skilled in the art to modify the corrosion inhibiting viscous fluid in the form of an oil in Kassow to be formed as a grease as suggested by Graham where such would provide for a thicker viscous material than oil and would be less likely to be washed away by water thereby insuring it is present to provide corrosion resistance to the pipe and prevent premature failure.
Conclusion
The references to Rytter, Glejbol (307 and 239), Jarrin, Felix-Henry, and Bryant disclosing state of the art pipes some of which are unbonded and in subsea uses and provided with armor layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH